Citation Nr: 1202581	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-21 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active military service from February 1978 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In July 2011, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence shows that the Veteran does not have a hearing loss disability for VA purposes. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  A letter dated in September 2009 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  This letter informed the Veteran of what evidence was required to substantiate the claim(s) and of the Veteran's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The Veteran has identified no other medical records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in February 2011.  38 C.F.R. § 3.159(c)(4) (2011).  The February 2011 VA audiologist addressed the existence and etiology of a current bilateral hearing loss in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The February 2011 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

The Board has determined that there is no basis to defer action on this claim pending receipt of the Veteran's DD Form 214, as described in the remand portion of this decision.  The Board does not doubt that this document could contain information relevant to the claim at hand.  However, as described below, the evidence of record clearly confirms that the Veteran does not have a bilateral hearing loss disability.  Absent a disability, there exists no reasonable probability that deferring action on this claim pending receipt of the DD Form 214 would result in a different outcome.  Rather, regardless of what the DD Form 214 shows, the claim would result in a denial.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability"); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

The Veteran seeks service connection for bilateral hearing loss.  At the July 2011 Board hearing, the Veteran testified that he was exposed to live fire from tanks and artillery on a daily basis; that he went to the infirmary in 1979 for headache, hearing-type problems, and ringing; and that he was prescribed eardrops and aspirin and told to go back to work.  The Veteran also testified that he continued to notice the ringing in his ear and problems with left ear hearing loss after the military.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2011).  

Service connection may be established under 38 C.F.R. § 3.303(b) (2011) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b) (2011).  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

With respect to claims for service connection for hearing loss, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The service treatment records are absent complaints, findings or diagnoses of hearing impairment during service.  There is an undated audiogram in the service treatment records; however, the VA audiologist who conducted the February 2011 VA examination stated that the examination was performed utilizing Bekesy audiometry, revealing thresholds within normal limits bilaterally.  Thus, there is no medical evidence that shows that the Veteran suffered from chronic bilateral hearing loss during service. 

The record is also absent evidence of sensorineural hearing loss manifesting to a compensable degree within a year after service.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307 and 3.309 (2011).  

Most importantly, the medical evidence does not show that the Veteran has a current hearing loss disability as defined at 38 C.F.R. § 3.385 (2011).  The Veteran underwent VA examination in February 2011.  At that time, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
30
LEFT
25
20
25
30
25

Speech recognition was 100 percent in both ears.  The VA audiologist noted that testing for the right ear revealed hearing within normal limits with a mild sensorineural hearing loss noted at 4000 hertz and a moderate hearing loss noted at 8000 hertz.  Testing for the left ear revealed hearing within normal limits with a mild hearing loss noted at 3000 hertz and a moderate hearing loss noted at 8000 hertz.  Word recognition scores were excellent bilaterally.  Testing was of fair reliability given inconsistent responses; however patient was counseled and a repeat evaluation was performed resulting in improved thresholds.
  
As such, VA audiometric testing did not demonstrate auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 or greater; or word recognition scores using the Maryland CNC test less than 94 percent.  38 C.F.R. § 3.385 (2011).

The only evidence to the contrary in this case is the Veteran's own testimony that he experienced acoustic trauma in service and has had problems, particularly with left ear hearing loss, after being in the military.  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In this case, the Veteran's statements, even if presumed credible in view of Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006), are in no way competent evidence of a bilateral hearing loss disability, let alone one that is of in-service onset.  Bilateral hearing loss is distinguishable from the disabilities addressed in Barr, Jandreau, Charles, and Falzone because it is a disability that can only be diagnosed based upon the threshold findings set forth in 38 C.F.R. § 3.385.  The Veteran has not been shown to have the training, credentials, or expertise in either audiology or medicine to ascertain on his own whether those specific thresholds are met in this case.  As such, his lay contentions cannot be considered competent evidence in view of 38 C.F.R. § 3.159(a)(2), and they lack probative value.  Rather, the competent evidence of record (the February 2011 VA examination report) clearly shows the absence of a bilateral hearing loss disability.

Absent a showing of a hearing loss disability meeting the criteria of 38 C.F.R. § 3.385 which could be related to service, entitlement to service connection for bilateral hearing loss must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran also seeks service connection for tinnitus.  

Initially, the Board notes that the file does not contain the Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214).  This document could contain further documentation of the Veteran's military occupational specialty (MOS).  Thus, the Veteran's DD Form 214 should be obtained and associated with the claims file.

As noted above, the Veteran underwent VA audio examination in February 2011 at which time he stated that his tinnitus began "a couple of years ago" with no apparent circumstance.  At that examination, the Veteran stated that while serving in the military as a communication operator, he was exposed to loud noises such as tanks and gunfire.  The Veteran stated that the noise exposure occurred during trainings only, with an approximate frequency of 2-3 times per week.  The Veteran stated that he could not recall whether he was required to use hearing protection during such trainings.  Following military service, the Veteran reported working for the telephone company in repairs for approximately eight years.  The Veteran reported that he had been working for an airline for 19 years in repairs and stated that he was monitored annually under a hearing conservation program.  The Veteran stated that hearing protection was required for his position, and he denied recreational noise exposure.

After review of the claims file and interview with and audio examination of the Veteran, the examiner opined that the etiology of tinnitus could not be determined on the basis of available information without resorting to speculation and noted that it would be up to the RO to determine based on all the evidence of record whether further non-audiological examination was needed to determine the etiology of tinnitus.  

However, the audiologist also provided an opinion that the Veteran's tinnitus was less likely as not a result of his duties while in military service.  The audiologist noted the conclusion was supported by a review of the Veteran's military and medical record with no mention of tinnitus or hearing problems to date.  The audiologist noted that the Veteran was a peacetime Veteran and that his MOS of communication equipment operator was not an occupation specialty of acoustic trauma.  The audiologist noted that a review of the medical record showed the Veteran's primary care physician documented the Veteran's reports of "hearing is good" in 2006 with no mention of tinnitus.  The audiologist noted that the Veteran's entrance examination showed hearing thresholds within normal limits and that an undated examination was performed utilizing Bekesy audiometry, revealing thresholds within normal limits bilaterally.  The audiologist noted that the Veteran also had an extensive history of occupational noise exposure in the airline industry following military service, and was being monitored under a hearing conservation program.  

The Board finds that an addendum opinion is needed to reconcile the inconsistencies regarding the etiology of the Veteran's tinnitus in the February 2011 VA examination report.  
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran's DD Form 214 should be obtained and associated with the claims file.

2.  The claims file should be returned to the examiner who performed the February 2011 VA audio examination (or a suitable substitute if this individual is unavailable) for an addendum opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's tinnitus is in any way related to active duty service.  The examiner is also requested to reconcile the inconsistencies in the February 2011 VA audio examination report with respect to the etiology of the Veteran's tinnitus.    

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
                                       A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


